  Case 3:19-cv-02087-B Document 106 Filed 02/26/20                   Page 1 of 1 PageID 1620



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DIANE D. JONES, individually and on              §
 behalf of herself and all others similarly       §
 situated,                                        §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §    CIVIL ACTION NO. 3:19-CV-2087-B
                                                  §
 REALPAGE, INC. d/b/a LEASINGDESK                 §
 SCREENING,                                       §
                                                  §
      Defendant.                                  §


                                ORDER REFERRING MOTIONS

         Before the Court are Plaintiff’s Motion to File Documents and Testimony Under Seal (Doc.

102) and Plaintiff’s Motion to Compel and For Sanctions (Doc. 103). These motions are referred

to the United States Magistrate Judge Irma C. Ramirez for hearing, if necessary, and

recommendation or determination to this Court. See 28 U.S.C. § 636(b).

         Future pleadings concerning these motions shall be filed with transmittal letter addressed to

Magistrate Judge Ramirez so copies can be sent directly to her without delay.

         SO ORDERED.

         SIGNED: February 26, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE



                                                 -1-
